DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-8, 10-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,914,056. Although claim 1 of the instant application and claim 1 of US 10,914,056  are not identical, they are not patentably distinct from each other because providing a plurality of nozzles including a center nozzle configured to discharge water upwardly parallel to the longitudinal axis, a first peripheral nozzle oriented at a first angle from the longitudinal axis to direct water to a distal portion of a first vessel, and a second peripheral nozzle oriented at a second angle from the longitudinal axis to direct water to a distal portion of a second vessel is an obvious design choice as a rearrangement of parts to ensure the vessels are cleaned.(MPEP 2144.04)
Although claim 9 of the instant application and claim 12 of US 10,914,056 are not identical, they are not patentably distinct from each other because providing a plurality of nozzles including a center nozzle configured to discharge water upwardly parallel to the longitudinal axis, a first peripheral nozzle oriented at a first angle from the longitudinal axis, a second peripheral nozzle oriented at a second angle from the longitudinal axis, a third peripheral nozzle oriented at a third angle from the longitudinal axis, and a fourth peripheral nozzle oriented at a fourth angle from the longitudinal axis is an obvious design choice as a rearrangement of parts to ensure the vessels are cleaned.(MPEP 2144.04)
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No 11,473,277. Although claim 1 of the instant application and claim 1 of US 11,473,277  at issue are not identical, they are not patentably distinct from each other because providing a plurality of nozzles to include a center nozzle configured to discharge water upwardly parallel to the longitudinal axis, a first peripheral nozzle oriented at a first angle from the longitudinal axis to direct water to a distal portion of a first vessel, and a second peripheral nozzle oriented at a second angle from the longitudinal axis to direct water to a distal portion of a second vessel is an obvious design choice as a rearrangement of parts to ensure the vessels are cleaned.(MPEP 2144.04)
Although claim 15 of the instant application and claim 20 of US 11,473,277 are not identical, they are not patentably distinct from each other because providing a plurality of nozzles to include a center nozzle configured to discharge water upwardly parallel to the longitudinal axis, a first peripheral nozzle oriented at a first angle from the longitudinal axis to direct water to a distal portion of a first vessel, and a second peripheral nozzle oriented at a second angle from the longitudinal axis to direct water to a distal portion of a second vessel is an obvious design choice as a rearrangement of parts to ensure the vessels are cleaned.(MPEP 2144.04)
Instant Application 17/890,526
Conflicting Patent US 10,914, 056
1. A vessel rinsing apparatus comprising: a mounting member extending along a longitudinal axis, the mounting member configured to extend though a mounting aperture formed within a mounting deck; a fluid discharge member including a central body supporting a sprayface and a trigger, the sprayface supporting a plurality of nozzles, and the central body being movable relative to the mounting member; a valve member operably coupled to the fluid discharge member and configured to control water flow through the central body to the plurality of nozzles in response to movement of the trigger; and wherein the plurality of nozzles includes a center nozzle configured to discharge water upwardly parallel to the longitudinal axis, a first peripheral nozzle oriented at a first angle from the longitudinal axis to direct water to a distal portion of a first vessel, and a second peripheral nozzle oriented at a second angle from the longitudinal axis to direct water to a distal portion of a second vessel.
1.  A vessel rinsing apparatus comprising: a mounting base including an upper coupler and a downwardly extending mounting shank defining an opening extending along a longitudinal axis, the upper coupler configured to be supported above an upper surface of a mounting deck, and the mounting shank configured to extend through a mounting aperture formed within the mounting deck; a fluid discharge member including a central body supporting a plurality of nozzles and a trigger extending outwardly from the central body, the central body received within the opening of the mounting shank and movable along the longitudinal axis; a valve shaft operably coupled to the fluid discharge member and configured to move with the trigger to control water flow through the central body to the plurality of nozzles; and an escutcheon supported by the upper coupler of the mounting base and including an upwardly extending wall defining a drain bowl, and a drain channel extending through the upwardly extending wall, the drain channel configured to receive water from the drain bowl and discharge water above and into a sink basin supported by the mounting deck.
9. A vessel rinsing apparatus comprising: a mounting member extending along a longitudinal axis, the mounting member configured to extend though a mounting aperture formed within a mounting deck; a fluid discharge member including a central body supporting a plurality of nozzles and a trigger, the central body being movable relative to the mounting member; a valve member operably coupled to the fluid discharge member and configured to control water flow through the central body to the plurality of nozzles in response to movement of the trigger; and wherein the plurality of nozzles include a center nozzle configured to discharge water upwardly parallel to the longitudinal axis, a first peripheral nozzle oriented at a first angle from the longitudinal axis, a second peripheral nozzle oriented at a second angle from the longitudinal axis, a third peripheral nozzle oriented at a third angle from the longitudinal axis, and a fourth peripheral nozzle oriented at a fourth angle from the longitudinal axis.
12.  A vessel rinsing apparatus comprising: a mounting base including a downwardly extending mounting shank defining an opening extending along a longitudinal axis, the mounting shank configured to extend through a mounting aperture formed within a mounting deck; a fluid discharge member including a central body supporting a plurality of nozzles and a trigger extending outwardly from the central body, the central body received within the opening of the mounting shank and movable along the longitudinal axis; a valve shaft operably coupled to the fluid discharge member and configured to move with the trigger to control water flow through the central body to the plurality of nozzles; and a removable plate supported by and configured to move with the trigger of the fluid discharge member; wherein the removable plate comprises one of a strainer including a base and a plurality of circumferentially spaced drain openings, and an elastomeric brush including a plurality of upwardly extending cleaning projections and a plurality of drain openings positioned intermediate adjacent ones of the cleaning projections.
Instant Application 17/890,526
Conflicting Patent US 11,473,277
1. A vessel rinsing apparatus comprising: a mounting member extending along a longitudinal axis, the mounting member configured to extend though a mounting aperture formed within a mounting deck; a fluid discharge member including a central body supporting a sprayface and a trigger, the sprayface supporting a plurality of nozzles, and the central body being movable relative to the mounting member; a valve member operably coupled to the fluid discharge member and configured to control water flow through the central body to the plurality of nozzles in response to movement of the trigger; and wherein the plurality of nozzles includes a center nozzle configured to discharge water upwardly parallel to the longitudinal axis, a first peripheral nozzle oriented at a first angle from the longitudinal axis to direct water to a distal portion of a first vessel, and a second peripheral nozzle oriented at a second angle from the longitudinal axis to direct water to a distal portion of a second vessel.
1.  A vessel rinsing apparatus comprising: a mounting member extending along a longitudinal axis, the mounting member configured to extend though a mounting aperture formed within a mounting deck; a fluid discharge member including a central body supporting a plurality of nozzles and a trigger, the central body being movable relative to the mounting member; a valve member operably coupled to the fluid discharge member and configured to control water flow through the central body to the plurality of nozzles in response to movement of the trigger; and a drain bowl operably coupled to the mounting member, the drain bowl including a lower wall, an upwardly extending wall operably coupled to the lower wall, and a drain channel extending through the upwardly extending wall, the drain channel configured to receive water from the drain bowl and discharge water above and into a sink basin supported by the mounting deck.
15. A fluid delivery device comprising: a vessel rinsing apparatus including: a drain bowl including a lower wall and an upwardly extending wall, and a drain channel extending through the upwardly extending wall; a mounting member operably coupled to the drain bowl, the mounting member configured to couple the drain bowl to the mounting deck; a fluid discharge member including a central body supporting a plurality of nozzles and a trigger, the central body being movable relative to the mounting member; a valve member operably coupled to the fluid discharge member and configured to control water flow through the central body to the plurality of nozzles; and wherein the plurality of nozzles include a center nozzle configured to discharge water upwardly parallel to the longitudinal axis, a first peripheral nozzle oriented at a first angle from the longitudinal axis to direct water to a distal portion of a first vessel, and a second peripheral nozzle oriented at a second angle from the longitudinal axis to direct water to a distal portion of a second vessel; and a faucet including: a delivery spout having a water outlet; a valve fluidly coupled to the delivery spout, the valve configured to control water flow to the water outlet; and wherein the fluid discharge member of the vessel rinsing apparatus is in selective fluid communication with the valve of the faucet.
20. A fluid delivery device comprising: a vessel rinsing apparatus including: a drain bowl including a lower wall and an upwardly extending wall, and a drain channel extending through the upwardly extending wall, the drain channel configured to receive water from the drain bowl and discharge water above and into a sink basin supported by a mounting deck; a mounting member operably coupled to the drain bowl, the mounting member configured to couple the drain bowl to the mounting deck; a fluid discharge member including a central body supporting a plurality of nozzles and a trigger, the central body being movable relative to the mounting member; and a valve member operably coupled to the fluid discharge member and configured to control water flow through the central body to the plurality of nozzles; and a faucet including: a delivery spout having a water outlet; a valve fluidly coupled to the delivery spout, the valve configured to control water flow to the water outlet; and wherein the fluid discharge member of the vessel rinsing apparatus is in selective fluid communication with the valve of the faucet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711